DETAILED ACTION
Claims 27-46 are pending. Claims 1-26 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 9,226,222 and 10,064,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see pages 7-11, filed on 10/30/2020, with respect to the rejection(s) of claim(s) 27-46 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cormier et al.
Applicant’s arguments, see page 7 of the remarks, filed on 10/30/2020, with respect to Double Patenting rejections have been fully considered and are persuasive. The rejection of claims 27-46 has been withdrawn.

Claim Objections
Claims 28-32 are objected to because of the following informalities:  claims are depended on a rejected claim 1.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamen et al. (US2011/0255410, Yamen hereinafter, cited on IDS dated 01/08/2019) in view of Pinheiro et al. (US2011/0199905, Pinheiro hereinafter, cited on IDS dated 01/08/2019) and further in view of Cormier et al. (US2008/0182614, Cormier hereinafter). 

As to claim 27: Yamen discloses congestion/overload control method comprising: 
obtaining, by a gateway device, a congestion/overload control parameter associated with an access point name indicating a group (see at least paragraphs [0035]-[0037], [0052]-[0058] and Fig. 1, receiving congestion indication. The congestion indication is a piece of information suitable for conveying that congestion is present. The congestion indication is associated with first type network interpreted as associated with an access point name indicating a group.); 
determining, by the gateway device, the congestion/overload control parameter is reached or exceeded (see at least paragraph [0066], MGW (or gateway) detects congestion.); 
rejecting, by the gateway device, a session request message associated with the access point name from a terminal device by sending a reject message … (see at least paragraphs [0063]-[0066], MGW (or gateway) rejects set-up request based on the detected congestion exceeds a threshold. Set-up request associated with an IP network as an example of a first type network interpreted as associated with an access point name).

However Pinheiro discloses sending a reject message indicating a back-off time to the terminal device (see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network and SGSN/MME may append a backoff time to the reject message.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).
Yamen and Pinheiro do not explicitly disclose deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded.
However Cormier discloses deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0054], disabling (or deleting) active PDP contexts (or a session) as necessary in accordance with the maximum number of PDP contexts supported by the network interpreted as when number of PDP contexts reached the maximum number supported by network, an active PDP context will be disabled to thereby delete a session.).


As to claim 28: Yamen, Pinheiro and Cormier disclose the method according to claim 1. Yamen further discloses wherein obtaining, by the gateway device, the congestion/overload control parameter comprises: receiving, by the gateway device, the congestion/overload control parameter from a mobility management network element (see at least paragraph [0011], receiving a congestion indication for resources on a route to a target through the first type network).

As to claim 29: Yamen, Pinheiro and Cormier disclose the method according to claim 1. Yamen further discloses wherein obtaining, by the gateway device, the congestion/overload control parameter comprises: obtaining, by the gateway device, the congestion/overload control parameter from configuration information stored on the gateway device (see at least paragraph [0037] and Fig. 1, in step S11 the congestion indication is stored in association with the route for which congestion was indicated.).

As to claim 30: Yamen, Pinheiro and Cormier disclose the method according to claim 1. Yamen further discloses wherein obtaining, by the gateway device, the congestion/overload control parameter comprises: obtaining, by the gateway device, the see at least paragraphs [0019]-[0020], a receiver for receiving a congestion indication for resources on a route to a target through the first type network, a memory for storing the congestion indication associated to the route).

As to claim 31: Yamen, Pinheiro and Cormier disclose the method according to claim 1. Yamen further discloses wherein the congestion/overload control parameter is a maximum access rate of the access point name (see at least paragraph [0066], indicative of congestion, e.g. the packet loss rate is higher than a predetermined threshold.).

As to claim 32: Yamen, Pinheiro and Cormier disclose the method according to claim 1. Yamen does not explicitly disclose wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated.
However Pinheiro discloses wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).

As to claim 33: Yamen discloses a gateway device comprising: a processor (see at least paragraph [0095] a processor); and a computer readable storage medium storing (see at least paragraph [0095] a memory) programming for execution by the processor, the programming including instructions to carry out steps comprising: 
obtaining a congestion/overload control parameter associated with an access point name indicating a group (see at least paragraphs [0035]-[0037], [0052]-[0058] and Fig. 1, receiving congestion indication. The congestion indication is a piece of information suitable for conveying that congestion is present. The congestion indication is associated with first type network interpreted as associated with an access point name indicating a group.); 
determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0066], MGW (or gateway) detects congestion.); 

rejecting a session request message associated with the access point name from a terminal device by sending a reject message … (see at least paragraphs [0063]-[0066], MGW (or gateway) rejects set-up request based on the detected congestion exceeds a threshold. Set-up request associated with an IP network as an example of a first type network interpreted as associated with an access point name).
Yamen does not explicitly disclose sending a reject message indicating a back-off time to the terminal device; and deleting, by the gateway device, a session associated with 
However Pinheiro discloses sending a reject message indicating a back-off time to the terminal device (see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network and SGSN/MME may append a backoff time to the reject message.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).
Yamen and Pinheiro do not explicitly disclose deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded.
However Cormier discloses deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0054], disabling (or deleting) active PDP contexts (or a session) as necessary in accordance with the maximum number of PDP contexts supported by the network interpreted as when number of PDP contexts reached the maximum number supported by network, active PDP context will be disabled to thereby delete a session.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement disabling active PDP context, as taught by Cormier, 
As to claim 34: Yamen, Pinheiro and Cormier disclose the gateway device according to claim 33. Yamen further discloses wherein obtaining the congestion/overload control parameter associated with the access point name comprises: receiving the congestion/overload control parameter from a mobility management network element (see at least paragraph [0011], receiving a congestion indication for resources on a route to a target through the first type network).

As to claim 35: Yamen, Pinheiro and Cormier disclose the gateway device according to claim 33. Yamen further discloses wherein the obtaining a congestion/overload control parameter associated with the access point name comprises: obtaining the congestion/overload control parameter from configuration information stored locally (see at least paragraph [0037] and Fig. 1, in step S11 the congestion indication is stored in association with the route for which congestion was indicated.).

As to claim 36: Yamen, Pinheiro and Cormier disclose the gateway device according to claim 33. Yamen further discloses wherein obtaining the congestion/overload control parameter associated with the access point name comprises: obtaining the congestion/overload control parameter from a database (see at least paragraphs [0019]-[0020], a receiver for receiving a congestion indication for resources on a route to a target through the first type network, a memory for storing the congestion indication associated to the route).

As to claim 37: Yamen, Pinheiro and Cormier disclose the gateway device according to claim 33. Yamen further discloses wherein the congestion/overload control parameter is maximum access rate of the access point name (see at least paragraph [0066], indicative of congestion, e.g. the packet loss rate is higher than a predetermined threshold.).

As to claim 38: Yamen, Pinheiro and Cormier disclose the gateway device according to claim 33. Yamen does not explicitly disclose wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated.
However Pinheiro discloses wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).

As to claim 39: Yamen discloses a congestion/overload control system comprising: a mobility management network element configured to: 
see at least paragraph [0066], receives a set-up request for a call from mobile terminal 604 to mobile terminal 605 where 604 and 605 are in group); 
send the session request message to a gateway device (see at least paragraph [0066], It then sends an Initial Address Message (IAM) M60 to MSC-S 601, which in turn triggers a Measurement Based Admission Control (MBAC) in MGW 603.); 
the gateway device configured to: obtain a congestion/overload control parameter associated with the access point name (see at least paragraphs [0035]-[0037], [0052]-[0058] and Fig. 1, receiving congestion indication. The congestion indication is a piece of information suitable for conveying that congestion is present. The congestion indication is associated with first type network interpreted as associated with an access point name indicating a group.); 
determine the congestion/overload control parameter is reached or exceeded (see at least paragraph [0066], MGW (or gateway) detects congestion.); 
reject the session request message by sending a reject message … (see at least paragraphs [0063]-[0066], MGW (or gateway) rejects set-up request based on the detected congestion exceeds a threshold. Set-up request associated with an IP network as an example of a first type network interpreted as associated with an access point name).
Yamen does not explicitly disclose sending a reject message indicating a back- off time to the terminal device through the mobility management network element; and deleting, 
However Pinheiro discloses sending a reject message indicating a back- off time to the terminal device through the mobility management network element (see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network and SGSN/MME may append a backoff time to the reject message.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).
Yamen and Pinheiro do not explicitly disclose deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded.
However Cormier discloses deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0054], disabling (or deleting) active PDP contexts (or a session) as necessary in accordance with the maximum number of PDP contexts supported by the network interpreted as when number of PDP contexts reached the maximum number supported by network, active PDP context will be disabled to thereby delete a session.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement disabling active PDP context, as taught by Cormier, 

As to claim 40: Yamen, Pinheiro and Cormier disclose the system according to claim 39. Yamen further discloses wherein the gateway device is configured to receive the congestion/overload control parameter from the mobility management network element (see at least paragraph [0011], receiving a congestion indication for resources on a route to a target through the first type network).

As to claim 41: Yamen, Pinheiro and Cormier disclose the system according to claim 39. Yamen further discloses wherein the gateway device is configured to obtain the congestion/overload control parameter from configuration information stored locally (see at least paragraph [0037] and Fig. 1, in step S11 the congestion indication is stored in association with the route for which congestion was indicated.).

As to claim 42: Yamen, Pinheiro and Cormier disclose the system according to claim 39. Yamen further discloses wherein the gateway device is configured to obtain the congestion/overload control parameter from a database (see at least paragraphs [0019]-[0020], a receiver for receiving a congestion indication for resources on a route to a target through the first type network, a memory for storing the congestion indication associated to the route).

As to claim 43: Yamen, Pinheiro and Cormier disclose the system according to claim 39. Yamen further discloses wherein the congestion/overload control parameter is maximum access rate of the access point name (see at least paragraph [0066], indicative of congestion, e.g. the packet loss rate is higher than a predetermined threshold.).

As to claim 44: Yamen, Pinheiro and Cormier disclose the system according to claim 39. Yamen does not explicitly disclose wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated.
However Pinheiro discloses wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).

As to claim 45: Yamen, Pinheiro and Cormier disclose the system according to claim 39. Yamen further discloses wherein mobility management network element is configured to: obtain a congestion/overload control policy associated with a user equipment (UE) group (see at least paragraphs [0035]-[0037], [0052]-[0058] and Fig. 1, receiving congestion indication. The congestion indication is a piece of information suitable for conveying that congestion is present.); determine the congestion/overload control policy is met (see at least paragraph [0066], MGW (or gateway) detects congestion.); and reject an access request from a terminal device belonging to the UE group by sending a second reject message to the terminal device (see at least paragraph [0066], MGW (or gateway) rejects set-up request based on the detected congestion exceeds a threshold.).

As to claim 46: Yamen, Pinheiro and Cormier disclose the system according to claim 45. Yamen does not explicitly disclose wherein the second reject message indicates a second back-off time, and the second back-off time indicates a time range in which an access request associated with the UE group shall not be initiated.
However Pinheiro discloses wherein the second reject message indicates a second back-off time, and the second back-off time indicates a time range in which an access request associated with the UE group shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement backoff time, as taught by Pinheiro, into the invention of Yamen in order to avoid collision in communication network (see Pinheiro, paragraphs [0065]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464